Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-25 of U.S. Application 16/652,237 filed on March 30, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 4-8, 11-13, 15-19, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Rhodes et al (USPGPub 20180239044).

    PNG
    media_image1.png
    666
    564
    media_image1.png
    Greyscale

Prior Art: Rhodes\

Regarding claim 1, Rhodes discloses a system (300) comprising: a computer system including means for evaluating a medium (such as soil properties), the means for evaluating including: obtaining signal data corresponding to a plurality of electrical signals having traveled through the medium (using measurement 316) , each of the plurality of electrical signals having a different frequency of a plurality of frequencies, wherein the plurality of frequencies extend over a range of frequencies (par 18 discloses frequencies of the measured soil and par 21 discloses varying frequency), and wherein the range of frequencies is selected based on known information regarding the medium (par 18 lines 1-20 discloses various frequencies being used. Therefore it is over a range); measuring a complex impedance of the medium using the signal data (par 23 lines 1-8 discloses measuring complex impedance); computing at least one of: a complex permittivity or a complex conductivity (complex permittivity), using the complex impedance and an electrode model (reference information) corresponding to a configuration of electrodes used to acquire the signal data (acquired in measurement 316), wherein the electrode model removes an effect of the electrode configuration from the signal data (par 23 discloses having a complex signal based on reference data disclosing parameters of the soil and 

Regarding claim 2, Rhodes disclose  a conducting electrode (224a) for transmitting the plurality of electrical signals (as shown in figs 1a-1b); and a set of probe electrodes for acquiring the signal data corresponding to the plurality of electrical signals after passing through the medium, wherein the obtaining includes: the computer system operating the conducting electrode to transmit each of the plurality of electrical signals into the medium; and the computer system receiving the signal data from the set of probe electrodes located in the medium(par 14 lines 1-20 discloses engaging surface to generate signals. Therefore acquiring data through passing of the soil).
Regarding claim 4, Rhodes disclose wherein the set of probe electrodes includes at least two probe electrodes, and wherein each of the at least two probe electrodes is located a known distance from the conducting electrode and at a known position relative to each other (as shown in figs 1a and 1b and par 19 discloses two or more sensors to act as dual sensors. Therefore a plurality of electrodes at a known position). 

Regarding claim 5, Rhodes disclose wherein the electrode model corresponds to a transmission line model (par 16 lines 1-3 discloses planar surface. Therefore is a transmission line model). 

Regarding claim 6, Rhodes disclose wherein the medium comprises soil (par 18 discloses the medium being soil and water). 

Regarding claim 7, Rhodes disclose wherein the set of characteristics includes a water content of the soil (par 18 discloses the medium being soil and water). 

Regarding claim 8, Rhodes disclose wherein the means for evaluating further includes determining at least one attribute level in the medium using the known information and at least one of the set of characteristics for the medium (abstract discloses soil properties based on sensing).

Regarding claim 11, Rhodes disclose wherein the providing further includes providing the at least one attribute level for presentation to a user (using display 320). 

Regarding claim 12, Rhodes disclose wherein a method of evaluating a medium (using 300), the method comprising: selecting a range of frequencies based on known information regarding the medium (par 18 discloses frequencies of the measured soil and par 21 discloses varying frequency); determining a plurality of frequencies that extend over the range of frequencies (par 18 lines 1-20 discloses various frequencies being used. Therefore it is over a 

Regarding claim 13, Rhodes disclose wherein the computer system determining at least one attribute level in the medium using the known information and at least one of the set of 

Regarding claim 15, Rhodes disclose wherein the obtaining signal data includes: the computer system operating a conducting electrode to transmit each of the plurality of electrical signals into the medium; and the computer system receiving the signal data from a set of probe electrodes located in the medium (par 14 lines 1-20 discloses engaging surface to generate signals. Therefore acquiring data through passing of the soil).

Regarding claim 16, Rhodes disclose a user inserting the conducting electrode and the set of probe electrodes into the medium (using system of 300); a user operating the computer system to obtain the signal data; and  Page 7 of 11BLS-P001-US the computer system presenting a result of the evaluation to the user in real time (par 30 lines 1-25 discloses presenting values in real time based on the parameters of the soil and comparing to reference values. Therefore presenting attributes). 

Regarding claim 25, Rhodes disclose wherein, for a characteristic in the set of characteristics, the means for evaluating further includes selecting a mixing model from a plurality of possible mixing models for use in computing the characteristic, based on the known information regarding the medium (using 300, the controller 310 would select the possible mixing model based on known information of the soil). 

Regarding claim 17, Rhodes discloses a portable soil evaluation system (500) comprising: an electrode component (using the structure of 224) including: a conducting 

Regarding claim 18, Rhodes discloses wherein each probe electrode in the set of probe electrodes includes a pair of guard electrodes located on opposing sides of a guarded electrode (using 224a and 224c to guard 224b).

Regarding claim 19, Rhodes discloses wherein the set of probe electrodes includes at least two probe electrodes, and wherein each of the at least two probe electrodes is located at a known distance from the conducting electrode and at a known relative position to each other (as shown in figs 1a and 1b and par 19 discloses two or more sensors to act as dual sensors. Therefore a plurality of electrodes at a known position). 

Regarding claim 22, Rhodes discloses wherein the conducting electrode and each probe electrode in the set of probe electrodes are located at approximately the same depth in the soil (as shown in figs 1a and 1b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al (USPGPub 20180239044) in view of Adamchuk et al (USPGPub 201500807072).

Regarding claim 9, Rhodes does not fully disclose wherein the at least one attribute level comprises a nitrate level.


Regarding claim 14, Rhodes does not fully disclose wherein the medium comprises soil and wherein the at least one attribute level comprises a nitrate level.
However, Adamchuk discloses wherein the medium comprises soil and wherein the at least one attribute level comprises a nitrate level (pars 41-43 discloses measuring nitrate in a medium).It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Rhodes in view of Adamchuk in order to determine unwanted chemicals in soil. 

Regarding claim 20, Rhodes does not fully disclose wherein the at least one attribute level comprises a nitrate level.
However, Adamchuk discloses wherein the at least one attribute level comprises a nitrate level (pars 41-43 discloses measuring nitrate in a medium).It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Rhodes in view of Adamchuk in order to determine unwanted chemicals in soil. 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al (USPGPub 20180239044) in view of Campbell et al (US Pat No.7408364). 
Regarding claim 23, Rhodes does not fully disclose wherein the plurality of frequencies include 50-250 different frequencies and the range of frequencies is between 40 Hz and 100 MHz.
However, Campbell discloses herein the plurality of frequencies include 50-250 different frequencies and the range of frequencies is between 40 Hz and 100 MHz (col 8 lines 58-67 discloses between 10MHz-125MHz).It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Rhodes in view of Campbell in order to send and launch of signals to determine soil properties. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al (USPGPub 20180239044) in view of Gerber-Siff et al (US Pat No. 9146223). 

Regarding claim 24, Rhodes does not fully disclose wherein the set of characteristics includes ionic concentrations of ions having differing conductivity at different frequencies.
However, Gerber-Siff discloses wherein the set of characteristics includes ionic concentrations of ions having differing conductivity at different frequencies (col 15 lines 45-60 discloses ions which would have different frequencies). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the . 

Allowable Subject Matter
Claims 3, 10, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: wherein each probe electrode in the set of probe electrodes includes a pair of guard electrodes located on opposing sides of a guarded electrode to eliminate electric field fringing effects at edges of the guarded electrode in combination with the other limitations of the claim. 

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: wherein the determining the at least one attribute level uses a nonparametric Bayesian inference solution to select a model for the determining the at least one attribute level and adapt a complexity of the model to at least one of: the signal data, the complex conductivity, the complex permittivity, the known information, or the set of characteristics for the medium in combination with the other limitations of the claim. 

Regarding claim 21, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: wherein the computer system is configured to self- calibrate prior to evaluating the soil, wherein the self-calibrating includes: acquiring a set of initial impedance measurements using the electrode component; and analyzing attributes of the set of initial impedance measurements to determine which of the set of probe electrodes in the electrode component will be used to evaluate the soil in combination with the other limitations of the claim. 
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colosimo et al (USPGPub 20180011039): discloses measuring characteristics of a medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868